Citation Nr: 0434333	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  01-02 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to restoration of service connection for 
diabetes mellitus, to include whether severance of service 
connection was proper.

2.  Entitlement to restoration of service connection for 
arteriosclerotic heart disease with hypertension, to include 
whether severance of service connection was proper.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Tresa M. Schlehct, Counsel


INTRODUCTION

The veteran (appellant) had active service from May 1944 to 
June 1964.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 rating decision 
of the VA Regional Office (RO) in Milwaukee, Wisconsin.  

The RO severed entitlement to service connection for diabetes 
mellitus and arteriosclerotic heart disease with 
hypertension.  By a decision issued in April 2003, the Board 
remanded the claims.  The claim now returns following 
additional due process development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

By a rating decision issued in April 2002, after the veteran 
perfected a substantive appeal of the issues before the 
Board, the RO determined that the veteran was not competent 
to handle disbursement of funds.  Volume V of the veteran's 
claims files reflects that the Trempealeau County Circuit 
Court appointed his wife as the guardian of his person and 
estate in February 2002.  A Court Order issued in May 2003, 
following another report from a Guardian ad Litem for the 
veteran, continued the finding that he required protective 
placement, and continued the determination that he was not 
competent.  

Thus, following the Board's April 2003 determination that 
Remand of the appeal was required in order to provide 
notification and assistance in compliance with the VCAA, the 
veteran's wife received all notices sent to comply with the 
VCAA.  However, in July 2004, the Trempealeau County Circuit 
Court determined that the veteran had regained his 
competency.  He thereafter sent VA correspondence asking the 
status of his appeal, but was advised by his representative 
to disregard that correspondence.  

Nevertheless, the veteran is entitled to notice in compliance 
with the VCAA, since his wife, who received that notice, no 
longer has legal authority to act for him.  In particular, 
the Board notes that the veteran's wife advised VA that she 
was not involved in the veteran's appeal of the Remanded 
claims.

While the Board regrets further delay in this case, it 
appears that additional action required to comply with all 
VCAA notice requirements is necessary before the Board may 
properly proceed with appellate review.  Accordingly, the 
case is REMANDED for the following actions:
1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should:

(a)  Notify the veteran of the enactment 
of the VCAA and of VA's duty to assist 
him in the development of the claims that 
severance of service connection for 
diabetes mellitus and for 
arteriosclerotic heart disease was not 
proper, including 38 C.F.R. § 3.159, as 
revised to implement the VCAA, even 
though such notice was previously 
provided to his wife.  Advise the veteran 
of the provisions governing the propriety 
of severance of service connection, 
including 38 C.F.R. § 3.105.  

(b)  Advise the veteran of the 
development which has been undertaken to 
assist him with his assertion that 
service medical records which would 
support his claims are not associated 
with the claims files.  Afford him 
another opportunity to submit or identify 
any medical or other evidence that he 
incurred diabetes mellitus or 
arteriosclerotic heart disease in 
service, to include hypertension, in 
service, or within a presumptive period.  
Advise him that evidence relating to the 
period proximate to his service discharge 
would be the most persuasive evidence.  

He should be advised which portion of the 
information and evidence he is 
responsible for and what information and 
evidence VA will assist him to obtain or 
develop.  




In particular, the veteran should be 
advised to identify any and all treatment 
facilities at which he was seen proximate 
to service for diabetes mellitus or heart 
disease, both VA and private.  

(c)  Advise the veteran again that it is 
his responsibility to identify any 
evidence he wants VA to attempt to 
obtain.  38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  

(d) The veteran should be clearly advised 
of the time frame within which he may 
submit evidence to substantiate his 
claim.  

In any event, the veteran should be 
specifically asked to provide any 
evidence in his possession or to identify 
any evidence that might be obtained that 
might substantiate any claim on appeal.

(e)  Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

3.  The veteran's service medical records 
and relevant post-service clinical 
records should be reviewed by appropriate 
medical specialist(s) to determine 
whether there is any medical evidence 
that he incurred diabetes mellitus and/or 
a cardiovascular disorder during service 
or within one year following his service 
separation, and to describe such 
evidence.  

The claims folders should be sent to the 
medical specialists for review of 
pertinent documents therein, to include 
the veteran's contentions that he had 
hypertension in service, as well as 
records obtained during the course of 
this Remand as to onset and earliest 
diagnosis of diabetes mellitus or a 
cardiovascular disorder.  The medical 
specialists should state the basis 
(rationale) for the conclusions reached.

4.  After all necessary development 
described above has been conducted, the 
veteran's claims on appeal should be 
readjudicated.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for service connection and an increased evaluation, 
and may result in their denial.  38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


